              Case 8-20-73397-reg             Doc 8-3         Filed 11/13/20        Entered 11/13/20 09:01:14


                                                     Notice Recipients
District/Off: 0207−8                        User: oeichhorn                     Date Created: 11/13/2020
Case: 8−20−73397−reg                        Form ID: 309A                       Total: 12


Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Victor D Diaso        20 Greybarn Lane, Apt. 121           Amityville, NY 11701
tr          Allan B. Mendelsohn         Allan B. Mendelsohn, LLP           38 New Street        Huntington, NY 11743
aty         Paris Gyparakis        Rosen & Associates, P.C.         747 Third Avenue         New York, NY 10017
smg         NYS Department of Taxation & Finance             Bankruptcy Unit        PO Box 5300         Albany, NY 12205
smg         NYS Unemployment Insurance             Attn: Isolvency Unit       Bldg. #12, Room 256         Albany, NY 12240
smg         NYC Department of Finance            345 Adams Street        Office of Legal Affairs      Brooklyn, NY 11201−3719
smg         United States Trustee       Office of the United States Trustee        Long Island Federal Courthouse      560
            Federal Plaza       Central Islip, NY 11722−4437
9906880     20−30 GBL, LLC           P.O. Box 386         Plainview, NY 11803
9906881     Rosemarie Diaso         20 Greybarn Lane Apt 121           Amityville, NY 11701
9906882     TD Bank, N.A.         475 Park Ave South          New York, NY 10016
9906883     World Class Business         Products Inc.        48−49 35th St, #2       Long Island City, NY 11101
9906884     Zeichner Ellman & Krause           1211 6th Ave., 40th Fl.       New York, NY 10036
                                                                                                                  TOTAL: 12
